            Case 1:20-cv-00990-LJL Document 19 Filed 07/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                7/23/2020
                                                                       :
MICHAEL NIEVES,                                                        :
                                                                       :
                                    Plaintiff,                         :
                                                                       :      20-cv-00990 (LJL)
                  -v-                                                  :
                                                                       :          ORDER
THE HONORABLE CURTIS J. FARBER, et al.,                                :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        The Court has received a letter from Plaintiff objecting to the stay order issued by the
Court on June 3, 2020 (Dkt. No. 18). The Court construes this letter as a motion to reconsider
the stay, and that motion is denied without prejudice to any future objection to a motion by the
Defendant to continue the stay.

         Accordingly, it is hereby ORDERED that the case remain stayed until September 3, 2020
without prejudice to a motion to continue the stay if Plaintiff’s criminal case is not resolved by
that date. The conference previously scheduled for July 24, 2020 is CANCELLED, and a new
Initial Pretrial Conference will be scheduled when the stay is ended.

        IT IS FURTHER ORDERED that Defendant shall file a status letter on or before
September 3, 2020 advising the Court as to the status of both Plaintiff’s criminal case and the
instant action.

          The Clerk of Court is respectfully directed to stay the case and close the motion at Dkt.
No. 18.

          The Court’s chambers will mail a copy of this Order to Plaintiff.


          SO ORDERED.


Dated: July 23, 2020                                       __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
